 

FIRST AMENDMENT TO LOAN AGREEMENT

This FIRST AMENDMENT TO LOAN AGREEMENT (this "Amendment") is made and entered
into as of October 8, 2013, by and between DEL FRISCO'S RESTATURANT GROUP, INC.,
a Delaware corporation (the "Borrower"), and JPMORGAN CHASE BANK, N.A., a
national banking association (the "Lender"), and acknowledged and agreed to by
each Guarantor.

W I T N E S S E T H:

WHEREAS, the Lender and the Borrower previously entered into that certain Loan
Agreement dated as of October 15, 2012 (as may be amended, restated,
supplemented, modified or replaced from time to time, the "Loan Agreement")
pursuant to which the Lender agreed to make certain Loans to the Borrower as
described therein; and

WHEREAS, the Borrower has requested that certain terms of the Loan Agreement be
amended in the manner set forth herein, and the Lender, subject to the terms and
conditions contained herein, has agreed to such amendments, to be effective as
of the date hereof.

NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:

1.Definitions.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.

 

2.Amendment to the Loan Agreement.    Subject to the conditions hereof and upon
satisfaction of the terms set forth in Section 6 herein, Section 7.08(b) of the
Loan Agreement is hereby amended and restated in its entirety to read as
follows:

(b)so long as no Default shall have occurred and be continuing or shall be
caused thereby, Borrower may repurchase capital stock of Borrower from (i)
officers, directors and employees of Borrower or any Subsidiary in an aggregate
amount not to exceed (A) $2,000,000 in any fiscal year or (B) $5,000,000 during
the term of this Loan Agreement and (ii) Lone Star Fund or other public
investors through block or open market trades in an aggregate amount not to
exceed $20,000,000 during the term of this Loan Agreement.

3.Consent of Guarantors.  Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms, reaffirms and
ratifies in all respects the Guaranty to which it is a party (including without
limitation the continuation of such Guarantor's payment and performance
obligations thereunder upon and after the effectiveness of this Amendment) and
the enforceability of such Guaranty against such Guarantor in accordance with
its terms.

4.Full Force and Effect of Agreement.  Except as hereby specifically amended,
modified or supplemented, the Borrower hereby acknowledges and agrees that the
Loan Agreement and all of the other Loan Documents are hereby confirmed and
ratified in all respects and shall remain in full force and effect according to
their respective terms.



1

 

--------------------------------------------------------------------------------

 

 

5.Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Lender that after giving effect to this Amendment:

(a)The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Loan Agreement or in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date;  

(b)This Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of such parties,  enforceable against such parties in accordance with
its terms; and

(c)No Default or Event of Default under the Loan Agreement or under any other
Loan Document exists.

6.Conditions to Effectiveness.  This Amendment shall not be effective until the
following conditions precedent have been satisfied:

(a)the Lender shall have received, in form and substance satisfactory to the
Lender, each of the following:

(i)counterparts of this Amendment executed by the Borrower, the Lender and each
Guarantor; and

(ii)such other documents, instruments and certificates as reasonably requested
by the Lender;

(b)the Lender shall have received payment or evidence of payment of all fees and
expenses owed by the Borrower to the Lender including, without limitation, the
reasonable fees and expenses of Winstead PC, counsel to the Lender;

(c)the Lender shall have received evidence, in form and substance reasonably
satisfactory to the Lender, that all actions required to be taken by the
Borrower and each other Loan Party in connection with the transactions
contemplated by this Amendment have been taken;

(d)the representations and warranties contained in the Loan Agreement and in
each other Loan Document shall be true and correct as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date; and

(e)no Default or Event of Default under the Loan Agreement or under any other
Loan Document exists.

Upon the satisfaction of the conditions set forth in this Section 6, this
Amendment shall be effective as of the date hereof.



2

 

--------------------------------------------------------------------------------

 

 

7.Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original (including electronic copies) but all
of which together shall constitute one and the same instrument.

8.Governing Law.  This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Texas.

9.Enforceability.  Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

10.No Novation.  This Amendment is given as an amendment and modification of,
and not as a payment of, the obligations of the Borrower and the
Guarantors under the Loan Agreement and each other Loan Document and is not
intended to constitute a novation of the Loan Agreement or any other Loan
Document.  All of the indebtedness, liabilities and obligations owing by the
Borrower and the Guarantors under the Loan Agreement and the other Loan
Documents shall continue.

11.Expenses.  The Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable fees and expenses of any
counsel, financial advisor, and agent for the Lender) incurred before or after
the date hereof by the Lender and its affiliates in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and the other Loan Documents.

12.Entire Agreement.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

 

[Remainder of page intentionally left blank.  Signature page follows.]

3

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

 

 

 

 

BORROWER:

 

DEL FRISCO’S RESTAURANT GROUP, INC.

 

 

 

 

By:

/s/ Mark S. Mednansky

 

Mark S. Mednansky

 

President

 

 

 

 

 

LENDER:

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ Douglas K. Eller

 

Douglas K. Eller

 

Banker Senior

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 

REAFFIRMATION OF GUARANTY

By signing below, each Guarantor (a) acknowledges, consents and agrees to the
execution, delivery and performance by the Borrower of this Amendment,
(b) acknowledges and agrees that its obligations in respect of its respective
guaranty are not released, diminished, waived, modified, impaired or affected in
any manner by this Amendment or any of the provisions contemplated herein,
(c) ratifies and confirms its obligations under its respective guaranty, and
(d) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, its respective guaranty.

 

 

 

 

 

 

CENTER CUT HOSPITALITY, INC.

SULLIVAN’S – AUSTIN, L.P.

LONE STAR FINANCE, LLC

DEL FRISCO’S -- DALLAS, L.P.

SULLIVAN’S OF ALASKA, INC.

DEL FRISCO’S – FORT WORTH, L.P.

SULLIVAN’S OF ARIZONA, INC.

 

 

CALIFORNIA SULLIVAN’S, INC.

 

 

DEL FRISCO’S OF COLORADO, INC.

By:

ROMO HOLDING, LLC,

DEL FRISCO’S GRILLE OF TEXAS, LLC

 

its sole general partner

SULLIVAN’S OF ILLINOIS, INC.

 

 

SULLIVAN’S OF INDIANA, INC.

By:

 /s/ Mark S. Mednansky

SULLIVAN’S OF KANSAS, INC.

 

Mark S. Mednansky

LOUISIANA STEAKHOUSE, INC.

 

President

SULLIVAN’S OF BALTIMORE, INC.

 

 

DEL FRISCO’S OF BOSTON, LLC

 

 

SULLIVAN’S RESTAURANTS OF NEBRASKA, INC.

 

 

DEL FRISCO’S OF NEVADA, INC.

 

 

DEL FRISCO’S OF NEW YORK, LLC

 

 

DEL FRISCO’S GRILLE OF NEW YORK, LLC

 

 

SULLIVAN’S OF NORTH CAROLINA, INC.

 

 

NORTH PHILADELPHIA SULLIVAN’S, INC.

 

 

DEL FRISCO’S OF PHILADELPHIA, INC.

 

 

ROMO HOLDING, LLC

 

 

 

 

 

 

 

 

 

 

 

By: /s/ Mark S. Mednansky

 

 

      Mark S. Mednansky

 

 

      President

 

 

 



5

 

--------------------------------------------------------------------------------